 NEW YORK TYPOGRAPHICAL UNION NO. 6New York Typographical Union No. 6 and Clark &Fritts, Inc. Cases 2-CB-6550--I and 2-CB-6550-2May 24, 1978DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERSJENKINS AND MURPHIYOn January 19, 1978, Administrative Law JudgeJulius Cohn issued the attached Decision in this pro-ceeding. Thereafter, the General Counsel and theCharging Party filed exceptions and supportingbriefs.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings. findings, andconclusions I of the Administrative Law Judge andto adopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge and herebyorders that the Respondent, New York Typographi-cal Union No. 6, New York, New York, its officers.agents, and representatives, shall take the action setforth in the said recommended Order.In affirming the Administrative L.aw Judge's dismissal of those allegl-tions of the complaint alleging that Respondent iolated Sec. 8(b)( I)(B) and(3) of the Act. we rely on, in addition to Resilient Floor and Derorariv,Covering Local Union No. 1247 of Brotherho(od of Painters and .41 ied Trade.,AFL CIO (Linoleum Studio. Inc.), 233 NLRB 980 (1977), cited be the Ad-ministrative Law Judge, our Decisions in Phocnir ,ir (Conditioning. Inc.. 231NLRB 341 (1977), and Ted Hicks and .4rssliates, Inc., 232 NLRB 717(1977). In each of the latter two cases. as in this case, the Board found thatan employer, who was not a member of a multiemploser bargaining unit.had signed a memorandum agreement which bound it, absent timelk noticeto the contrary, to future contracts negotiated hb the union and the mul-tiemployer association. We find the rationales set forth in Phoeni. lir (Con-ditioning and Ted Hicks and Associuates Inc., to he controlling in the casebefore us.Further, in the absence of exceptions thereto. we adopt. pro forrn,. theAdministrative Law Judge's conclusion that Respondent's maintenance ofthe provision in the 1975 contract with the Printers' League relating to anexclusive hiring hall violated Sec. 8(b)( IlA) of the Act.DECISIONSFIATFM1NT OF THE CASEJi l.l s COHIN, Administrative Law Judge: This case washeard at New York. New York. on May 12 and 13, 1977.Charges were filed on February 8, 1977, by Clark & Fritts.Inc., herein called the Company or the Charging Party,'which were consolidated by the Regional Director for Re-gion 2, who issued a complaint dated March 21, 1977. al-leging that New York Typographical Union No. 6, hereincalled Respondent or the Union. violated Section8(b)( 1 )(B) and (3) of the National Labor Relations Act, asamended, by forcing the Company to designate an agentother than itself as its representative for the purposes ofcollective bargaining and by refusing to meet and bargainwith the Company to negotiate a collective-bargainingagreement. Thereafter, on May 4, 1977, the Company filedan amended charge, upon which the General Counselserved notice of intention to amend the complaint. At thehearing, by motion made and granted, the complaint wasamended to allege that Respondent and Printers LeagueSection, Printing Industries of Metropolitan New York,Inc., herein called the League. maintained an illegal hiringhall provision in its current collective-bargaining agree-ment. Respondent dull filed an answer denying the com-mission of unfair labor practices.The issues arising from the original consolidated com-plaint are dependent upon the resolution of the questionwhether the Company is bound to the terms and condi-tions of the existing contract between Respondent and theLeague.All parties were given full opportunity to participate, tointroduce relevant evidence, to examine and cross-examinewitnesses, to argue orally, and to file briefs. All partiessubmitted briefs which have been carefully considered.On the entire record in this case and from my observa-tion of the witnesses and their demeanor. I make the fol-lowing:FuINuINGS OF FACTI THi RB SINFSS OF THF COMPANYClark & Fritts. Inc., a New York corporation, maintainsa principal place of business in the city of New York whereit is engaged in operating a printing plant. During the pastyear, it has printed, sold, and distributed at its plant prod-ucts valued in excess of $50,000. of which products valuedin excess of $50,000 were shipped from its New York Cityplant directly to States of the United States other than theState of New York. I find that the Company is, and hasbeen at all times material herein, an employer engaged incommerce within the meaning of Section 2(6) and (7) ofthe Act.I After the close of hearing. attornes for the (Charging Parts. (Carl ASchsarz. nmoed that Finles, Kumble. Wagner. leine. and I ndrhererg besubstituted as atlornes of record in this proceeding for Fellner and RoylnsThere being no opposition. the moilron is herehs granted236 NLRB No. 46317 DECISIONS OF NATIONAL LABOR RELATIONS BOARD11 THE lABOR ORGANIZATION INVOLVEDRespondent is a labor organization within the meaningof Section 2(5) of the Act.III THE UNFAIR I.ABOR PRACTICES ALLEGEDA. The Alleged Violations of Section 8(b)(l)(B) and (3J ofthe ActI. FactsThe Company, as a corporation for the past 10 years andprior to that a partnership, is engaged in commercial print-ing, doing most of its work for large corporations. It em-ploys approximately 75 to 80 people in its shop, all ofwhom are represented by the major graphic arts unions,including Respondent, who represents the 35 composingroom employees. The Company and Respondent have hadcollective-bargaining relationships since the 1920's.The League is an association of employers existing forthe purposes of negotiating and administering collective-bargaining agreements with unions, including Respondent,which represents some of the employees of the employer-members of the League. Respondent and the League havebeen parties to successive collective-bargaining agreementover a long period of years. The current contract was effectfrom October 4, 1975, having succeeded a I-year agree-ment which ran from Octover 4, 1974, through October 3,1975.The Company is not, nor has it ever been, a member ofthe League. However, it has always maintained and putinto effect the wage scales and other terms and conditionsof the agreements negotiated between Respondent and theLeague, including benefit and welfare funds to which it hascontributed. It is advised by Respondent of the changesnegotiated with the League, and a printed sheet containingnew wage scales is given to the Company's bookkeeper andposted in the shop. Nevertheless, it has never signed a col-lective-bargaining agreement, as such, with Respondent.The only writing between Respondent and the Companycovering the traditional composing room employees is adocument executed on February 27, 1964, which provides.in pertinent part, as follows:It is mutually agreed that both parties shall be boundby and shall adhere to the terms of the existing agree-ment between the Printers League Section, PrintingIndustries of Metropolitan New York, Inc. (party ofthe first part), and New York Typographical UnionNo. 6 (party of the second part), and to any amend-ments, modifications, supplements, renewals, and ex-tensions thereof, governing scale of prices, shop condi-tions, and length of contract, subject to the followingconditions: 2This agreement was executed by Charles Sackett, the fa-ther of the Company's president, Howard Sackett. At thattime the Company was a partnership and Charles Sackettwas its manager. Although Howard Sackett and the execu-'The conditions referred to a provision for resolution of any controversynot previously determined by the league and the Union.tive vice president and director of labor relations, JohnHolt, stated that they were unaware until recently of theexistence of the 1964 agreement, they agreed that the Com-pany observed the conditions of the various contracts be-tween Respondent and the League for many years.3Two other writings exist between the Company and Re-spondent. One is an agreement between the Company andGraphic Arts Associates, a division of Respondent, datedJune 19, 1974, which relates to two specifically named em-ployees who are classified as composing room assistantsand sets forth certain special provision such as wageswhich apply to them alone. Apart from such specific provi-sions, this agreement incorporates by reference the provi-sions of the existing basic agreement between the Leagueand Respondent.A division of the Company called Express Graphics exe-cuted an agreement in 1975 with the Graphic Arts Associ-ates division of Respondent following a certification by theBoard of Respondent as collective-bargaining agent of cer-tain designated employees. These employees constitute aunit not traditionally represented by Respondent and con-sequently a separate agreement was made to cover theirspecific terms and conditions. Incidently, this agreementcontained a provision binding the parties to the existingagreement between Respondent and the League.The only time that the Company and the Union negoti-ated any separate agreement or provision with respect tothe composing room employees occurred in 1968 when theCompany introduced new equipment. At that time Holtnegotiated with Powers concerning the use of that equip-ment, and it was agreed that the Company would pay one-half of I percent of the wages of employees operating suchequipment into a special automation fund. Such a fundwas later adopted and established by the Union and theLeague in their ensuing collective-bargaining agreement towhich the Company contributed.By letter dated June 20, 1975, the Union wrote to Clark& Fritts, as it did to other employers who were not mem-bers of the League, advising it of the desire of the Union toamend the collective-bargaining agreement with theLeague. The letter also recited that the existing memoran-dum obligated the Company to adhere to the terms of anysuccessor agreement the Union reached with the Leagueand further stated that the Union will apply the terms ofthe settlement with the League to the Company in accor-dance with past practice. During the hearing, Sackett andHolt denied receiving a copy of this letter. However, thetestimony of Powers describing how these letters weremailed in the normal course of the Union's business bycertified mail to the Company and other non-League mem-bers, together with a post office receipt showing that theUnion mailed a certified letter to the Company on June 20and received a return receipt from the Company datedJune 24, requires the conclusion, and I so find, that it re-ceived the letter dated June 20. The Company did not replyto the letter.They testified that the Company did not abide by all of the contractualprovisions such as arbitration. However, it appears that Respondent and theCompany have had no opportunity to arbitrate any disagreements becauseno dispute has gone to that step in the arbitration procedures as set forth bythe contract.318 NEW YORK TYPOGRAPHICAL UNION NO. 6Sackett testified that in late November he began to learnabout some of the provisions being negotiated by theUnion and the League for the October 1975 agreement.Among these was the creation of a fund financed by em-ployer payments of 10 percent of wages in order to guaran-tee payments to employees in the unit who were laid off.Actually this new fund represented a consolidation of twoother funds provided for in the 1974 to 1975 contract plusan additional payment bringing the total contribution to 10percent into one fund to be called the benefit and produc-tivity fund (B.A.P.). In addition, Sackett learned of a newcommittee composed of union and League members whichwould have additional powers respecting the arbitrationprocedures and negotiation of contract changes. He alsoheard that the new agreement would be for a long term butsubject to modification at any time at the request of theUnion. In December, Sackett attempted to attend a Leaguemeeting held for informational purposes but was refusedadmittance because the Company is not a member. Sackettsaid that in December he saw a printed draft of a proposedcontract.The League did not ratify the proposed contract effec-tive October 4, 1975, until late January 1976, its member-ship having rejected it in December. However, on Decem-ber 24, 1975, the Union sent a notice to the Companyadvising it of the changes in wages and fund payments, thelatter December 1, 1975, and the former January 1, 1976.The Company put the new rates into effect immediatel?but refused to make payments to the B.A.P. fund. On Jan-uary 23, 1976, Sackett and Holt met with Union Represen-tatives McGuiness and Delanni. According to Sackett, hetold them that the Company was not bound by the Union'scontract with the League, and he wanted to negotiate anagreement of his own. McGuiness replied that they werebound, and, unless the Company commenced making the10-percent payments to the B.A.P. fund, a work stoppagewould be called. The Company then proceeded to makethe payments under protest.Sackett protested the fund payments by letter dated Feb-ruary 2, 1976, to Union President Powers in which he alsostated his understanding that the Union would contact theCompany for the purpose of contract negotiations. Hewrote again on March 18 asking the Union to negotiate. Inresponse to this letter, Powers arranged to meet with Sack-ett and Holt. At this meeting Powers told them that heconsidered the Company to be under contract. However,Sackett said that he wanted to negotiate a new contractwhich would contain employment guarantees in lieu of theB.A.P. fund. Powers insisted that the Company was boundto the League contract but did say that, if the Companycame up with something advantageous to the employees,the Union might agree to a separate contract.The Company continued to make payments to theB.A.P. fund under protest through the balance of 1976 and,of course, adhered to the other provisions of the Leaguecontract. It made no concrete proposals to the Union, norwas there further communication regarding a contract.The Company received a notice dated December 27,1976, from the Union informing it that the B.A.P. fundpayment was increased to 13 percent effective as of De-cember 1, and the Company would be required to pay$25.17 to the fund for each daily hire. Holt called Mc-Guiness and again told him that the Company was notbound by the League contract and had decided not to paythe additional 3 percent. McGuiness replied that the Com-pany was bound and, if it did not make the payments,chapel meetings would be held (work stoppages). Sackettconfirmed by letter dated January 26, 1977, that the Com-panvy was not party to the League agreement and it wouldnot make any increased payments to the fund. Shortlythereafter. Sackett and Holt met with John Gary, a unionrepresentative, who showed them the 1964 memorandumand insisted that this document bound the Company to theLeague contract. Gary also told them that the B.A.P. fundwas not negotiable hut the daily hire payment was as thiswas only designed to penalize large shops who were abus-ing the privileges.On February 3, they met with Powers and asked him tonegotiate. However, Powers reiterated that the Companywas bound, and he would take whatever action necessary.including a work stoppage, if it did not pay the 3-percentincrease. That same day McGuiness held a 15-minutechapel meeting among the composing room employees.2. DiscussionThe issue is whether Respondent, by engaging in workstoppages in January 1976 and February 1977, forced andcoerced the Company to comply with a collective-bargain-ing agreement it did not execute and further coerced theCompany to designate a representative other than of itsown choosing for the purposes of collective bargaining.Determinative of these issues is the response to the ques-tion whether the Company is bound to the collective-bar-gaining agreement between Respondent and the Leaguedated October 4, 1975. In the circumstances describedabove, I find the Company to be so bound.There has been a long history of the Company followingand adopting collective-bargaining agreements negotiatedbetween Respondent and the League both before and afterits execution of the 1964 memorandum agreement. In anycase, that agreement specifically binds the Company to"amendments, modifications, supplements, renewals, andextensions" of the then existing agreement between Re-spondent and the League. Following this memorandum in1964, the Company routinely implemented the provisionsof subsequent successive collective-bargaining agreementsbetween Respondent and the League as soon as it receivednotification of them. The letter dated June 20, 1975, fromRespondent to the Company put the latter on notice of theUnion's desire to amend the agreement; refers to the ex-isting memorandum obligating the Company to any suc-cessor agreement; and, finally, advises that the Union willapply the terms of the settlement with the League to theCompany without further action. The Company made noresponse to this letter.4' I hare found abose that the C ompan? received this letter. and further Ilend no credence to the testimonS of the Companrs witnesses to the effectthat it wa.ss not aware of the 1964 agreement No question was raised withContinued319 DECISIONS OF NATIONAL LABOR RELATIONS BOARDApparently, the first time it occurred to the Company toraise some question concerning the 1975 negotiations waswhen Sackett heard rumors to the effect that the Leagueand Respondent were about to enter an agreement provid-ing for changes in the funds, handling of grievances andarbitrations, and duration of the agreement, all of which heconsidered drastic. The only action he took was his vainattempt to attend a League meeting. At no time during thisperiod did Sackett or anyone else on behalf of the Compa-ny try to communicate with the Union concerning the pro-posal or negotiations apart from the question of whethersuch action would have been timely. In short, the Compa-ny took no affirmative steps toward a separate agreementprior to its being advised of the agreement between theLeague and Respondent. Without question, the Companyput into effect the new wage rates, but refused to make thepayments to the B.A.P. fund as provided for in the agree-ment. As a result, Respondent's representative visited theCompany and conducted a chapel meeting (work stop-page) on January 23, 1976, to enforce the contractual pro-vision for payment to the B.A.P. fund, which the Companybegan to pay "under protest." 5The chapel meeting held in February 1977 was of coursetimely with respect to the date of the filing of the charge,which brings us back to the basic question, as previouslystated, whether the League agreement is binding on theCompany.I find that the Company was bound by its agreement of1964 to all modifications, extensions, or renewals of thethen existing contract; that since that time it has adoptedand abided by the successive collective-bargaining agree-ments between the League and Respondent: that it failedto respond to the letter of Respondent advising it of thenegotiations to be conducted with the League; that despitethe protestations of the Company that it is being forced toadhere to the terms of League contracts with Respondentin perpetuity, it could have withdrawn from its arrange-ment with the Union by timely notice either before or afterreceipt of the June 20, 1975, letter and by request that theUnion bargain separately with it; that, during the course ofthe 1975 negotiations, the Company's only communicationwhich might barely be considered a protest was made tothe League rather than to the Union. In similar circum-stances the Board recently said:...Respondent could reasonably have interpreted theEmployers' lack of response as meaning that the latterparties intended to adhere to the practice of letting theAssociations handle negotiations and to accept thecontract that resulted therefrom.6respect to the authenticily of that document, and actually Iolt admitted tohis being aware of its existence at least a year prior to the 1975 negoti;alls.5I he complaint alleges (par. 15 and 17, as amended) that b.y this conductRespondent violated Sec. 8(b)( I )(B) and (3) of the Act. Even assuming thatthe Company was not hound to the October 4. 1975, agreement, alleIgationsas to such conduct swould certainly be barred by Sec. 0I(b) of the Act,having occurred more than I sear before the filing of the charge herein .nidI so find.6 Resilient Floor and Decorative (Covering Lo(al Unitn .V. 147 f Berether-hood ,,f Painters and 4/lid ied rades. .FL ('10 (Linoleum Studio. In ., Jalowtc(4Woruik. Inc.. it alL). 233 NLRB 980. 981 (1977). In Linoleum,l as in theinstant case. General ( Counsel and the charging party relied on Retail ( 'IrAkTherefore, I find for all the above reasons the Companyis bound to the 1975 agreement. Accordingly, apart fromSection 10(b) considerations, I would find no violation ofSection 8(b)(l)(B) or 8(b)(3) of the Act by virtue of Re-spondent's conducting a chapel meeting on January 23,1976, in order to enforce the provisions of the contract. Bythe same token, I find that the chapel meeting on February3, 1977, held by Respondent's representatives also does notviolate Section 8(b)(1)(B) or 8(b)(3), as alleged, becausethey were engaged in legitimate enforcement of the con-tract provisions.7Nor do I attach any significance to thestatement of Powers at his meeting with Sackett on Febru-ary 3, 1977, to the effect that he would listen to any propo-sition set forth by the Company. As Powers testified, it waspossible that the Company would make him an offer hecould not refuse in the interest of the employees. In anyevent, no offer was forthcoming from the Company. Inaddition, the references to the two agreements between theCompany and Respondent's Graphic Arts Associates divi-sion do not appear to be relevant. Those agreements applyto different units of employees and, indeed, incorporate theLeague agreement as the "basic" agreement.Accordingly, I shall recommend dismissal of those alle-gations of the complaint alleging violations by Respondentof Section 8(b)(1)(B) and (3) of the Act.B. The Alleged Violation of Section 8(b)(l)iA) of the ActThe October 1975 contract contains the following provi-sion relating to the establishment of an exclusive hiringhall:It is agreed that effective with ratification, no new em-ployees will be hired to perform work under the termsof this agreement until all unemployed members fromthe Printing Utilities Branch are employed. Thereaf-ter, new miscellaneous composing room employeesshall be hired exclusively through a hiring hall.The legality of this provision was challenged by the Gen-eral Counsel in a prior unrelated case involving this Re-spondent. Printing Utilities Branch of Netw York Typograph-ical Union No. 6 (Pandick Press, Inc.), 228 NLRB 1360(1977). In that case, I had indicated that the above-quotedprovision appeared to be illegal and discriminatory but haddeclined to find a violation of the Act as it had not beenpleaded or litigated. The Board agreed that there had beenno independent allegation of a 8(b)( )(A) violation basedon this contract clause and that the parties had not litigat-ed the issue. Shortly after the issuance of that Decision, theGeneral Counsel in the instant case served a notice of in-tention to amend the complaint by alleging, in effect, thatl nion. IIl 770, Retail ( lerks International A4ssciation, AFIt C10 (Fine'sF,,od (o ). 228 NLRB 1166 (1977). As the Board stated, that case is distin-guishable. In Fine's Fo,,d the Board found that the union therein. by strik-ing, coerced employers into signing interim agreements by which theyagreed to be bound by the associations' negotiations at a time before it hadreached impasse with the associations and when further bargaining propos-als had been agreed to be considered. Thus. the union there violated Sec.8(bh( I )(B) and (3). In our case, "the interim agreement" is the 1964 agree-ment which 'as not coerced.I do not find this allegation. as contended by Respondent. also Ito bebarred by Sec. I0(b) as these events occurred within 6 months prior to thefiling of the charge herein.320 NEW YORK TYPOGRAPHICAL UNION NO. 6Respondent violated Section 8(b)(I)(A) of the Act bycoercing the Company in January 1976 and February 1977to comply with and be bound by the 1975 agreement withthe League. That motion was granted at the hearing.Neither the General Counsel nor the Charging Party of-fered any evidence to indicate that the hiring hall provisionin the contract was illegally enforced in any manner; bothrelied on its existence as creating a per se violation of Sec-tion 8(b)(1)(A). Respondent denied the allegation, andPowers testified as to the genesis of the hiring hall in thisagreement. Under the B.A.P. fund, all unemployed work-ers would receive a guaranteed income from the fund. Thehiring of new employees instead of unemployed memberswould subject the fund to continuous strain and depletion.It was thought that the hiring hall would be the best way toinsure that unemployed members obtained employmentand thereby ease the burden on the fund. Powers statedthat the employers were concerned that they would be re-quired to increase contributions to provide income guaran-tees to unemployed members while new people were beinghired. The hiring hall would make certain that senior em-ployees who had been unemployed would go to work be-fore new ones came in. The idea, according to Powers, wasto provide an industrywide seniority system by the mecha-nism of the hiring hall provisions in the 1975 agreement.However salutary the purpose to protect the B.A.P. fundfrom depletion may have been, it is clear that the clausequoted above requires that employers through the hiringhall give preference in employment to members of Respon-dent over nonmembers. The mere maintenance of such anagreement violates the Act.8 Although Respondent hascontended that the disputed provision for the hiring hallwas intended to create an industrywide seniority system, aconcept not in and of itself illegal, the attempt to do so wasat least imperfectly expressed as preference in referralskeyed to union membership. I find that, bv maintaining theprovisions for the exclusive hiring hall in the October 1975contract, Respondent has violated Section 8(b)( 1)(A) of theAct.I do not, however, find that Respondent violated theAct, as alleged, by coercing and forcing the Company toabide by and adhere to an agreement containing an illegalprovision; to wit, the hiring hall clause. The Company atno time expressed any dissatisfaction or objection with thehiring hall provision but rather was concerned with thepayments to the B.A.P. fund and the portions of the agree-ment relating to the joint management and union commit-tee and its powers. In any case. I have found that the Com-pany was not unlawfully coerced by Respondent but wasbound to the 1975 agreement for the reasons stated above.The fact that 2 years later it finds that such agreementcontains an illegal hiring hall provision does not relieve theCompany of its relationship with Respondent under thecontract. The remainder of the agreement is still viable.98 Plasters' Local Union No. 32 (Mc( roir, and (Co., In ). 223 Nl RB 486(1976).9 See Bechtel Power (Corporation 223 NI.RB 925 19761IV THE EFFECT OF THE UNFAIR LABOR PRACTICES UPONCOMMERCEThe activities of Respondent set forth in section III,above, occurring in connection with the operations of Re-spondent described in section I, above, have a close, inti-mate, and substantial relationship to trade, traffic, andcommerce among the several States and tend to lead tolabor disputes burdening and obstructing commerce andthe free flow of commerce., THE REMEDYHaving found that Respondent has engaged in certainunfair labor practices, I shall recommend that it be orderedto cease and desist therefrom and to take certain affirma-tive action designed to effectuate the policies of the Act.As I have found that Respondent's agreement with theLeague contains an illegal hiring hall provision. I shall rec-ommend that it be ordered to cease maintaining such pro-vision in the collective-bargaining agreement.CON('LUSIONS of LA%'I. Clark & Fritts, Inc., is an employer engaged in com-merce within the meaning of Section 2(6) and (7) of theAct.2. Respondent is a labor organization within the mean-ing of Section 2(5) of the Act.3. By maintaining an agreement with the League whichrequires the hiring hall established by said agreement togive preference in referrals to applicants who are membersof Respondent as against other applicants for employment,Respondent has violated Section 8(b)(1)(A) of the Act.4. The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Sec-tion 2(6) and (7) of the Act.5. Respondent has not otherwise violated the Act.Upon the basis of the foregoing findings of fact, conclu-sions of law, and the entire record in the case, and pur-suant to Section 10(c) of the Act, I hereby issue the follow-ing recommended:ORDER "aThe Respondent. New York Typographical Union No.6, its officers, agents, and representatives, shall:1. Cease and desist from:(a) Maintaining the hiring hall provisions of its agree-ment with Printers League Section, Printing Industries ofMetropolitan New York. Inc., which requires the hiringhall established by said agreement to give preference inreferrals to applicants who are members of Respondent asagainst other applicants for employment.(b) In any other manner restraining or coercing employ-In the e\ent no exceptlm. are filed as proided h, Sec 102.46 of theRuler and Regulations of the National I .bhor Relations Boaird. the findings,cnihlusiols nd. rad reecmmended Order herein shall, a pro'ided in Sec11!2 4S of the Rules and Regul.lons he .adopted hi the Board and hecomeIts fdiding,. conclusiolis alid Order. mid all objetlions thereto shall hedeemed ,,aied for ;ll puirpo ,cs321 DECISIONS OF NATIONAL LABOR RELATIONS BOARDees or prospective employees of employer-members of theLeague, or any other employers bound by Respondent'scontract with the League, in the exercise of their rightsguaranteed in Section 7 of the Act.2. Take the following affirmative action designed to ef-fectuate the policies of the Act:(a) Post at its business offices and meeting halls copiesof the attached notice marked "Appendix." 1[Copies ofsaid notice, on forms provided by the Regional Directorfor Region 2, shall, after being duly signed by a representa-tive of Respondent, be posted by it immediately upon re-ceipt thereof, and be maintained by it for 60 consecutivedays thereafter, in conspicuous places, including all placeswhere notices to members are customarily posted. Reason-able steps shall be taken by Respondent to insure that saidnotices are not altered, defaced, or covered by other mate-rial.(b) Sign and mail to said Regional Director sufficientcopies of the aforementioned notice for posting at thepremises of Clark & Fritts, Inc., or other signatories of thecontract with the League, if willing." In the event that Ihis Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted by Orderof the Na;tional .ahbor Reltiaons Board" shall read "Posted Pursuant to aJudgment of the l nited Staltes Court of Appeals Enforcing an Order of theNatirenal I.abor Rel:tions Board."(c) Notify the Regional Director for Region 2, in writing,within 20 days from the date of this Order what steps Re-spondent has taken to comply herewith.IT IS FURTHER ORDERED that the complaint be dismissedinsofar as it alleges violation of the Act not specificallyfound.APPENDIXNOTICE To MEMBERSPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT maintain the hiring hall provisions of ouragreement with Printers League Section, Printing Indus-tries of Metropolitan New York, Inc., or Clark & Fritts,Inc., which requires the hiring hall established by saidagreement to give preference in referrals to applicants whoare members of New York Typographical Union No. 6 asagainst other applicants for employment.WE WILL NOT in any other manner restrain or coerce em-ployees or prospective employees of employer-members ofthe League or Clark & Fritts, Inc., or any other employerbound to that agreement, in the exercise of their rightsguaranteed in Section 7 of the Act.NEW YORK TYPOGRAPHICAL UNION No. 6322